IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOAN LICHTMAN,                               : No. 585 EAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
THE HONORABLE ARNOLD NEW,                    :
                                             :
                   Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of February, 2016, the Petition for Allowance of Appeal

is DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.